Citation Nr: 0512418	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as fifty (50) percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected onychomycosis and dermatophytosis of the 
hands and feet with excision of toenails, currently evaluated 
as thirty (30) percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Esq.



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.     

2.  Onychomycosis and dermatophytosis of the hands and feet 
with excision of toenails are manifested by two 2-cm 
curvilinear scars on the right dorsal thumb that are not 
painful, unstable, or otherwise symptomatic so as to affect 
functioning; and asymptomatic onychomycosis of the right 
third fingernail, left thumbnail, right big toenail, left 
second and fourth toenails, loss of second, third, fourth, 
and fifth right toenails, and the first, third, and fifth 
left toenails, none of which limit functioning.  

3.  There is no medical evidence that onychomycosis and 
dermatophytosis of the hands and feet require constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  


4.  Competent medical and lay evidence indicates that 
service-connected disabilities do not preclude engagement in 
substantially gainful employment consistent with the 
veteran's education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for increased evaluation for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004). 

2.  The criteria for an increased evaluation for 
onychomycosis and dermatophytosis of the hands and feet with 
excision of toenails are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7806, 7813 (2004).       

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Generally, evaluation of the extent of impairment requires 
consideration of the whole recorded history.  38 C.F.R. §§ 
4.1, 4.2 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, here, as service connection has been in 
effect for PTSD, with major depression, since 1996, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, this 
decision focuses upon contemporaneous evidence of the extent 
of the psychiatric disorder to determine the level of 
functional impairment caused thereby, based upon appropriate 
criteria in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  Disability 
evaluation focuses upon limitation of the ability of the body 
as a whole to function under ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2004).  


The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, the veteran's PTSD disability rating under this Code is 
50 percent, based on the Board's January 2001decision.  The 
effective date of the 50 percent rating is January 9, 1999.  
See February 2003 rating decision and January 2001 Board 
decision.  

The next higher schedular rating of 70 percent may be 
assigned under Diagnostic Code 9411 with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

The maximum 100 percent rating is to be assigned under 
Diagnostic Code 9411 with evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Medical evidence of record pertinent to the veteran's 
psychiatric illness dated around late 2002 (the increased 
rating claim from which this appeal arises was filed in 
November 2002) and thereafter consists of a January 2003 VA 
compensation and pension PTSD examination (C&P) report and a 
VA April 2004 psychiatric counseling and evaluation report, 
authored by Dr. Bridgewater (Ph.D.) (hereinafter, "April 
2004 report").  Also, in his formal TDIU claim, (VA Form 21-
8940), the veteran explained how psychiatric symptoms 
adversely affect daily functioning, as he said that he 
"cannot work around people," "can't stand people," and 
"can't stand [himself]," and that he has sleep disturbance 
and inadequate social relationships ("can't sleep"; "no 
women").  He reportedly "smell[s] things" and has auditory 
hallucinations.    

For the reasons that follow, the Board finds that the 
totality of the evidence does not support the assignment of 
the next higher schedular rating of 70 percent.  The C&P 
report specifically states that the veteran denied current 
suicidal or homicidal ideation, and the April 2004 report 
provides that the veteran has "reduced his 
suicidal/homicidal ideation."  Last confinement or 
hospitalization for psychiatric problems was in the late 
1990s, years before the veteran filed his increased rating 
claim.  The psychiatric history includes evidence suggesting 
impaired impulse control as the veteran reportedly has had in 
the past difficulty controlling his anger and has hurt 
others, and he reported having been angry twice during the 
week prior to the C&P examination, but there is no evidence 
that these bouts were serious enough that he hurt or 
attempted to hurt others due to inability to contain his 
anger, or that he regularly has anger episodes.  There also 
is some subjective evidence that the veteran recently had 
inflicted minor injury upon himself, as he reported cutting 
his arms in November 2002 out of belief that physical pain 
would alleviate "bad memories."  However, objectively, the 
C&P examiner, who observed the veteran's arms, saw no obvious 
scarring, and the veteran himself denied ever cutting himself 
so severely as to require medical attention.  Nor does the 
evidence suggest that any self-injury took place after 
November 2002.  

Also, as discussed in the C&P report, the veteran denied 
panic attacks or obsessive thoughts, but reported compulsive 
cleaning of his house, spending about five hours a day on 
this activity.  Compulsive behavior apparently is not 
specific to PTSD - the C&P examiner has not specified as 
such, and he diagnosed the veteran with an unspecified 
personality disorder by history, in addition to PTSD.  
Moreover, the April 2004 report provides a current diagnosis 
of nonservice-related borderline personality disorder, 
separate from PTSD, and a January 1999 PTSD examination 
report, too, documents a diagnosis of obsessive-compulsive 
disorder.  

In this connection, even if the Board were to assume that the 
house-cleaning activity is a manifestation of PTSD as opposed 
to a non-service-connected personality disorder or obsessive-
compulsive disorder, the activity itself apparently does not 
interfere with, or prevent the veteran from, doing other 
activities important for ordinary life, such as working or 
maintaining family relationships.  This behavior apparently 
began long after the veteran last worked in 1996, and long 
after his relationship difficulties began, as such 
difficulties are reported to have existed long before service 
connection was granted for PTSD in 1996 (e.g., he reported to 
the C&P examiner that he and his late wife did not enjoy a 
close relationship, as he said "for 25 years, I stayed in 
the basement"; he had a significantly dysfunctional 
childhood).  In other words, while compulsive cleaning does 
seem to occupy a considerable number of hours of the day 
currently, it does not appear to be the cause of the 
veteran's inability to engage in activities and interpersonal 
relationships important for sound psychiatric health.  There 
is nothing in the record to suggest that it interferes with 
his current normal activities, such as attending treatment 
sessions.     

Further, the evidence does not indicate significantly 
impaired judgment, cognitive deficit, abnormal thought 
processes or speech, disorientation - typical markers of 
significant psychiatric abnormality.  The C&P examiner stated 
that the veteran's speech was "clear, coherent and goal 
directed," and "normal for rate and volume."  Also, the 
examiner described the veteran's mental state as "alert and 
fully oriented," although "minor problems with attention, 
concentration, and/or recent memory" (but not remote memory) 
were noted.  The examiner did note the veteran's reports of 
auditory and visual hallucinations ("yelling from the war"; 
"people with yellow halos") about once every month or two 
months, but stated that he saw no objective evidence of 
psychosis.  And, the veteran himself denied having bizarre 
delusional beliefs, paranoia, and grandiosity.  He did, 
however, report to the examiner daily intrusive thoughts 
about Vietnam lasting about one-half hour each, and three 
nightmares and two to three flashbacks during the week prior 
to the examination.  These episodes reportedly cause sleep 
disturbance.  The flashbacks are triggered by stimuli such as 
the smell of diesel fuel or seeing helicopters flying.  Thus, 
the evidence indicates that the veteran does not have a 
significantly impaired psychiatric condition, but nonetheless 
has some persistent PTSD-specific symptoms such as 
flashbacks.             

Another symptom commensurate to a 70 percent rating is the 
ability to maintain basic personal hygiene and appearance.  
There is nothing in the recent evidence of record that the 
veteran is unable to attend to minimal hygiene practices.  

Nor does the evidence support a finding that PTSD symptoms 
are so severe that they cause near-continuous panic or 
depression impairing or preventing the ability to function on 
a day-to-day basis.  Again, the veteran himself denied having 
panic attacks.  He does have a current diagnosis of 
dysthymia, as well as PTSD, both described as "moderate to 
severe."  He also is reported to have significant 
difficulties with trust and interpersonal relationships.  See 
April 2004 report.  Also, as noted in the C&P examination 
report, the veteran has minimal social contact - he does have 
good or "improving" relationship with his two children; 
however, since his wife's death in 1992, he has not dated, 
and he talks to only one friend in New York by telephone 
three times a year.  As he was last employed in 1996, he 
apparently does not have opportunities for social interaction 
that a workplace would afford.  Dr. Bridgewater has stated 
that the veteran's problems with trust and social 
relationships are due in part to abuse and neglect during 
childhood, but also are attributable to PTSD.  See April 2004 
report.              

Thus, in sum, the recent evidence of record indicates that 
the veteran does have various psychiatric symptoms, the most 
significant and troubling of which seem to be depression, 
poor interpersonal relationships, nightmares, intrusive 
thoughts, flashbacks, and sleep disturbance.  Depression and 
poor interpersonal skills are factors considered for a 70 
percent rating, even though the Board is mindful of evidence 
that poor social relationships may not be entirely 
attributable to PTSD.  Nightmares, insomnia, intrusive 
thoughts, and flashbacks are typically acknowledged as PTSD-
related.  Thus, the veteran appears to exhibit some of the 
criteria consistent with an increased schedular rating.

However, the totality of the evidence indicates that symptoms 
commensurate to a 70 percent rating are sufficiently 
outweighed by those favoring no increased rating.  
Specifically, the psychiatric illness is not so severe that 
the veteran is in persistent danger of harming himself or 
others, or that he is psychotic, or otherwise so far removed 
from reality that he is disoriented as to person, place, 
time, and space.  Importantly, the evidence as a whole does 
not show most of the symptomatology commensurate to the next 
higher rating of 70 percent - judgment and thought 
abnormality; suicidal or homicidal ideation; obsessive 
behavior that significantly hampers daily functioning; 
illogical, obscure, or irrelevant speech; nearly constant 
panic attacks; persistent tendency to lose control of 
impulses leading to violence; spatial disorientation; and 
neglect of personal appearance and hygiene.   

Moreover, it is important to note that the C&P examination 
was conducted in January 2003, and more than one year later, 
the veteran's psychiatric symptoms were reported to have 
improved markedly.  The April 2004 report provides that the 
Global Assessment of Functioning (GAF) score was 50, which is 
higher than the score of 40 documented in the C&P report.  
(GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).)  A score 
between 31 and 40 indicates significant symptoms (such as 
illogical speech, reality testing abnormalities) or major 
social and occupational impairment.  A score between 41 and 
50 indicates serious psychiatric symptoms (suicidal ideation, 
severe obsessional rituals, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A score of 51 to 60 indicate moderate symptoms 
and moderately impaired occupational and social functioning.  
As the veteran's current score is 50 - the top of the 41-to-
50 range - and he does not exhibit specific symptoms cited 
for the 41-50 range, such as suicidal ideation, severe 
obsessional rituals, and panic attacks, it is reasonable to 
find that the extent of the veteran's disability, at least on 
the GAF scale, may more accurately be described "moderate," 
and not "serious."  


Furthermore, as noted in the April 2004 report, while the 
veteran reportedly does have "moderate to severe" symptoms, 
he also has made significant progress through a regimen of 
psychotherapy and medication.  He has shown good motivation 
to improve his psychiatric condition; made much headway in 
being able to trust his therapists, medical care providers, 
and therapy group members; and refrained from cutting 
himself.  Also demonstrated was a reduction of anger and 
aggressive "acting out," nightmares, flashbacks, social 
aversion, insomnia, and depression.  Prognosis is guarded, 
but further improvement is possible.  This evidence further 
reinforces the Board's conclusion that a higher evaluation is 
not warranted, as the record on the whole would indicate that 
the extent of disability remains at the same level or is 
improving, but is not worsening.  In this regard, the Board 
notes that while the veteran's impairment may fluctuate 
between "moderate" and "serious" - and the evidence shows 
that his symptoms are more in the "moderate" range -- the 
Board attempts to maintain stability of disability 
evaluations in the face of fluctuating findings.  See 
38 C.F.R. § 3.344(a).  After considering the evidence as a 
whole, the Board concludes that the findings more nearly 
approximate the 50 percent, rather than a 70 percent, 
evaluation.

Thus, in light of the above, the Board finds that the 
evidence does not support the assignment of the next higher 
schedular rating of 70 percent for PTSD, much less a 100 
percent rating.  The veteran has not had gross impairment in 
thought processes or communication; rather, his speech is 
clear, coherent, and goal directed.  He does not have 
persistent delusions or hallucinations; although he described 
having visions, he did not appear to be responding to 
external stimuli during the January 2003 examination.  None 
of the medical records describe gross inappropriate behavior.  
Although he sometimes cuts himself, he has not done so 
recently, and the cuts did not require medical attention; 
persistent danger of hurting self or others has not been 
demonstrated.  None of the medical records describe 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The 
veteran has been described as alert and fully oriented; he 
does not demonstrate disorientation to time or place.  He has 
possible minor memory problems, but he certainly does not 
have memory loss for names of close relatives, own 
occupation, or own name.  With the preponderance of evidence 
against a higher rating, the benefit-of-reasonable doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b) (2004); 38 C.F.R. 
§ 4.3 (2004).  

II.  Onychomycosis and Dermatophytosis

Service connection has long been in effect for onychomycosis 
and dermatophytosis of the hands and feet.  See January 1976 
rating decision granting service connection and assigning an 
initial 10 percent rating therefor, effective as of September 
4, 1974.  Since then, the RO has revisited the issue of 
rating adjustments for this disability numerous times, as 
indicated by the various rating decisions issued and C&P 
examinations conducted since then.  Most recently, in the 
February 2003 rating decision, the RO denied an increase of 
the 30 percent rating for this disability, the percentage in 
effect as of July 1, 1996.  This percentage is assigned in 
accordance with criteria in 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002) for dermatophytosis, which is rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of its manifestations.  Eczema, 
under Diagnostic Code 7806 (2002), provides for a 30 percent 
evaluation with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Under Diagnostic Code 7806 
(2002), a rating of 50 percent (the highest permissible under 
this Code) may be assigned with evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance.  See 
February 2003 rating decision.    

Effective August 30, 2002, VA amended 38 C.F.R. Part 4 rating 
criteria for skin disabilities.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (codified as amended at 38 C.F.R. § 
4.118).  Pursuant to the amendment, Diagnostic Code 7813 for 
dermatophytosis is rated as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  The 
increased rating claim from which this appeal arises was 
filed in November 2002, after the amended criteria became 
effective.  As such, the Board evaluates this claim under 
revised skin disability criteria, found in 38 C.F.R. § 4.118 
(2004).  Moreover, as service connection has been in effect 
for decades, the Board's primary focus is upon 
contemporaneous evidence of the extent of the skin disorder 
(that is, evidence dated in and after November 2002, when the 
claim was filed).  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The new skin disability rating criteria do not contain a 
Diagnostic Code specific to onychomycosis.  New Diagnostic 
Code 7813 evaluates dermatophytosis, but instructs that 
evaluation be made as disfigurement of the head, face, or 
neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801-
7805), or as dermatitis (Diagnostic Code 7806), dependent 
upon the predominant disability.  

Diagnostic Code 7800 is not applicable because it rates 
disfigurement of the head, face, or neck, and here, the 
veteran's hands and feet are affected.  Diagnostic Codes 
7801-7805 also do not apply because while the veteran has two 
small (2-centimeter curvilinear) scars on the right dorsal 
thumb.  The scars are not large enough to warrant a rating of 
even 10 percent under Diagnostic Codes 7801 or 7802; no 
functional limitation is reported to be caused thereby, 
precluding consideration under Diagnostic Codes 7801 or 7805; 
and they are not painful, unstable, or otherwise problematic 
or symptomatic so as to warrant consideration under 
Diagnostic Codes 7803 or 7804.  See January 2003 C&P 
examination report.

Also, with respect to the two small scars on the right hand, 
it is acknowledged that the Board must consider separate 
evaluation for scarring consistent with Esteban v. Brown, 6 
Vet. App. 259 (1994) (distinct and separate disabilities 
could warrant more than one rating even if it stems from the 
same service-connected injury).  It has done so, as explained 
above, and has concluded that the disability picture 
presented here does not warrant a rating under separate scar 
rating criteria.  In this connection, importantly, the Board 
notes that no functional impairment of the right hand is 
shown due specifically to the scars.     

In light of the above, and because no other 38 C.F.R. § 4.118 
criteria appear to be more closely analogous to the veteran's 
diagnosed onychomycosis and dermatophytosis, the Board 
considers the extent of the skin disability under current 
Diagnostic Code 7806 (dermatitis or eczema).  Such evaluation 
is permitted consistent with 38 C.F.R. § 4.20 (2004).  
Indeed, as stated above, Diagnostic Code 7813, at least with 
respect to a disorder diagnosed as dermatophytosis, 
specifically authorizes evaluation under Diagnostic Code 7806 
(2004).    

Diagnostic Code 7806 permits a 30 percent rating for 
dermatitis or eczema affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas; or where systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation is assigned where dermatitis or eczema 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas; or where constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 
12-month period.  Sixty percent is the highest rating 
permissible under this Code.

The only evidence of record pertinent to the skin disability 
dated after late 2002 is the January 2003 C&P report and 
three photographs of the hands and feet.  The veteran's 
onychomycosis and dermatophytosis clearly do not affect more 
than 40 percent of the entire body; nor does it affect more 
than 40 percent of exposed areas of body skin, as the scars 
on the right thumb are small, and the only other diagnoses 
documented in the C&P report are: onychomycosis of the right 
third fingernail, left thumb nail, right big toenail, left 
second and fourth toenails; and complete loss of the second, 
third, fourth, and fifth toenails on the right foot and the 
first, third, and fifth toenails on the left foot.  Nor does 
the evidence show the need for constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past one year.  On the 
contrary, the C&P examiner noted that no oral or topical 
medication was taken for nail problems since the late 1980s; 
and the nails, as with the scars, are asymptomatic.  As for 
the photographs, while they do not clearly show detailed 
views of the hands and feet and the scars, they do appear to 
show toenail loss, consistent with the C&P report.  Thus, in 
consideration of the foregoing, the Board must conclude that 
the evidence does not support the assignment of an increased 
schedular rating.    

In conclusion, the Board finds that the preponderance of the 
evidence disfavors the claim.  As such, it does not apply 
38 U.S.C.A. § 5107(b) (West 2002).

III.  TDIU

Service connection is in effect for PTSD; onychomycosis and 
dermatophytosis of the hands and feet, with excision of 
toenails; and abrasion on the right hand (scars discussed 
above).  Thus, the current combined disability evaluation is 
70 percent, effective as of July 1, 1996.  See February 2003 
rating decision.

Total disability is deemed to be shown with impairment of 
mind or body, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 C.F.R. § 3.340 (2004).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16 (2004).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19 (2004).  Factors to be considered 
are the veteran's level of education, employment history, and 
vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The veteran's service-connected disability ratings of 50 
percent for PTSD, 30 percent for onychomycosis and 
dermatophytosis of the hands and feet, and zero percent 
abrasion of the right hand do meet the prerequisite for 
consideration of entitlement to TDIU consistent with 38 
C.F.R. § 4.16(a), as the veteran has more than two 
disabilities; the PTSD and the remaining two disabilities 
apparently neither share a common etiology nor affect the 
same body system; and the minimal rating percentage 
requirements are met for the disabilities.  The Board now 
considers whether service-connected disabilities, without 
consideration of any nonservice-connected disabilities, 
preclude substantially gainful employment consistent with his 
education and occupational experience.

DD Form 214 and the January 2003 C&P PTSD examination report 
document that the veteran is a high school graduate.  He 
reportedly was employed as a painter from 1976 to 1996.  See 
VA Form 21-8940.  In June 1999, his former employer - a 
railroad - reported he had been a "track worker," and that 
he began employment in September 1976 and last worked in 
September 1995.  The veteran, himself, reported at VA 
examinations in 1988 and 1992 that he worked for the railroad 
as a mechanic. 

With PTSD being the highest-rated service-connected 
disability, the Board's main focus is upon evidence 
concerning its adverse impact on the veteran's employability.  
Indeed, as discussed earlier in Section I of this decision, 
the veteran himself specifically cited psychological problems 
as those affecting employability, as opposed to the skin/nail 
disorder.  It is noted that the most recent relevant evidence 
dated prior to the filing of the TDIU claim is a June 2001 
note of a VA psychologist (Dr. Bridgewater), which provides 
that a "combination of childhood experiences and combat 
trauma appear to significantly impair [the veteran's] ability 
to relate . . . to others and to make an adequate 
social/occupational adjustment."  Also, the December 2000 
C&P examination report provides that PTSD "significantly 
impacts [the veteran's] functioning in the areas of work, 
personal and family life."  These opinions do not specify 
what extent combat trauma or PTSD specifically, as opposed to 
nonservice-related dysfunctional childhood history and 
diagnosed personality disorder, impairs occupational ability 
or capacity.  Thus, while these two pieces of evidence favor 
the claim somewhat in the sense that they acknowledge PTSD 
may play some role in unemployability, they, without more, do 
not provide a sufficient basis for finding that TDIU criteria 
have been met.  It bears emphasis that a TDIU claim concerns 
adverse impact of service-connected disability specifically 
on employability, as opposed to impact on functioning 
generally to include social relationships.  In this regard, 
it is notable that the veteran has not been described as 
unemployable due to his service-connected psychiatric 
disability, by his treating psychologist or by any other 
health care professional.    

The Board also has carefully reviewed the entire record to 
ascertain whether the skin/nail disability, together with the 
scars, although the latter is rated noncompensable, renders 
the veteran unemployable.  The Board finds nothing in the 
record to suggest that onychomycosis, dermatitis, or the scar 
residuals on the right hand, together or separately, impede 
the veteran's employability.  On the contrary, as discussed 
above in Section II, with these disabilities being 
asymptomatic and no evidence that medication was needed for 
onychomycosis or dermatitis since the late 1980s, it could 
not be said that these disabilities adversely affect 
functioning (e.g., use of hands in maneuvering paint rollers 
or brushes) such that employability in the veteran's trade 
consistent with his education and experience is adversely 
affected.

The Board notes that, in the January 2003 PTSD C&P 
examination report, the veteran reported that he had to stop 
working as a painter "in part" because he hurt his back in 
car accidents in 1995 and 1996.  The January 1999 PTSD C&P 
examination report further documents the veteran's report 
that he "retired secondary to back injury."  The veteran 
reportedly had disagreements with and verbally threatened a 
supervisor in the past, and said he has not applied for any 
jobs since 1996 because he fears he would be unable to 
control his anger, and believes that he would not be hired 
because of his prior arrest record and his use of psychiatric 
medication.  See January 2003 PTSD C&P report.  However, the 
veteran also said that, before the car accidents, he "used 
to work like crazy," and that he received positive 
performance evaluations and functioned well on the job "in 
part because people left him alone."  Thus, it appears that 
the physical limitations caused by the car accidents are the 
precipitator of his retirement, not his psychiatric problems.  
As the veteran himself said that his co-workers left him 
alone when performing his job, and painting apparently is not 
a job that requires significant interaction with people and 
personable demeanor (such as work as a customer service 
representative or receptionist) such that PTSD could 
significantly impact him negatively on the job.  Also, the 
veteran's admission that he did not get along well with a 
supervisor but "got along with everyone else at work" (see 
January 2003 C&P report) would suggest that there might have 
been some conflict with a particular individual some nine 
years ago or earlier, but that the psychiatric symptoms are 
not so significant that the veteran cannot exhibit a basic 
level of interpersonal skills at a workplace.  As for the 
veteran's fear that he would not be a successful candidate 
for jobs in his trade because of his PTSD diagnosis, 
psychiatric problems generally, or the use of psychiatric 
medication, there is no evidence that the veteran actually 
has been turned down for gainful work for these reasons - it 
appears merely to be the veteran's concern not grounded in 
actual experience, or even an opinion of a psychiatric or 
medical professional that this would be the case.  As for the 
veteran's fear that he would lose control and threaten others 
on the job, as discussed in Section I, the evidence 
adequately demonstrates that the veteran recently has not had 
any incidents of verbal or physical violence (even his verbal 
altercation with a former supervisor had to have been some 
nine years ago given that he has not worked since 1996).  On 
the contrary, the evidence shows that the veteran's 
psychiatric symptoms have been improving, as noted by Dr. 
Bridgewater in April 2004, and the veteran himself said he 
had gotten along well with most people at work and had 
received positive performance evaluations.      
     
It is noted that the C&P examiner stated in January 2003 
that, while he considered other (older) records discussed 
above suggesting that psychiatric symptoms could play a role 
in employability, in light of history of dysfunctional and 
traumatic childhood and significant back injury, he cannot 
conclude that PTSD renders the veteran unemployable.  Given 
this opinion, and in consideration of all the above, the 
Board does not find an adequate basis to decide favorably on 
the TDIU claim.  As such, the preponderance of the evidence 
is against the claim, and the Board does not apply the 
benefit-of-reasonable doubt rule.

IV.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the TDIU claim, in a December 2002 letter, the RO asked 
the veteran to complete the enclosed VA Form 21-8940 to 
complete the formal filing of a TDIU claim, as required under 
VA regulations, and thus, informed him, at least in part, 
what is needed to complete this claim.  The veteran returned 
to the RO the completed Form 21-8940.  In another December 
2002 letter, the RO explained that if the veteran provides 
information about records pertaining to the TDIU claim, then 
the RO would make reasonable efforts to obtain the records 
from the sources identified.  The letter also informed the 
veteran that he ultimately is responsible for substantiating 
his claim even though the law requires VA assistance in claim 
substantiation, and stated the elements of a TDIU claim.  It 
is noted that both letters were sent before the issuance of 
the rating decision from which this appeal arises.  The 
veteran did not respond to this letter identifying sources of 
relevant evidence, or submit evidence or information himself.

As for the PTSD and skin/nail disability claims, the RO sent 
the veteran another letter in April 2004, providing him a 
status of the claim, and explaining what additional evidence 
may be submitted to further substantiate the claim (that is, 
medical or lay evidence documenting worsened disability) and 
that the RO would assist him in obtaining additional 
evidence, if he provided the RO sufficient information to 
enable it to do so.  Again, the RO informed him that the 
responsibility for ensuring relevant evidence is of record 
ultimately lies with him.     

Thus, through the above letters, the RO notified the veteran 
of what the evidence must show to complete his claim as to 
the three issues, what additional evidence is needed, and the 
veteran's and VA's respective claim development 
responsibilities.  The first three elements of a VCAA notice 
were thus met.  
 
It also is noted that the April 2004 letter specifically 
referred to the claim as to the three issues on appeal, and 
asked the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Moreover, the January 2004 Statement of the Case 
included 38 C.F.R. § 3.159 (2004), which states, among other 
things, that the veteran may submit any evidence in his 
possession pertinent to the claim.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the "fourth element" of a VCAA notice.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element is obiter dictum and not 
binding on VA).

The Board acknowledges that, with respect to the PTSD and 
skin/nail disability claims, the April 2004 VCAA letter post-
dated the rating decision from which this appeal arises.  
However, the veteran was not materially prejudiced thereby.  
With the issuance of the June 2004 Supplemental Statement of 
the Case (SSOC), the veteran and his attorney were clearly on 
notice that the record, to date, does not support a favorable 
resolution of any of the three issues at the RO-level, and by 
then, all notice requirements had been met.  No new evidence 
or information was submitted thereafter; nor did either ask 
for RO assistance in obtaining missing, relevant evidence 
within 60 days after the issuance of the SSOC.  And, as 
discussed below, VA has complied with its duty-to-assist 
obligations.  The Board does not find anything in the record 
to suggest that relevant evidence exists, but is missing from 
the record due to inaction on the part of VA in terms of 
notice or assistance.         

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
only communication from the veteran as to relevant medical 
treatment received was that in the formal TDIU claim form, 
where he indicated he is being treated at the Gainesville, 
Florida, VA medical facility (by Dr. Bridgewater).  The 
records from this facility are in the claims folder.  As 
stated above, the veteran was given multiple notices that he 
could submit pertinent evidence or information, but neither 
he nor his attorney responded with such items or asked the RO 
to help obtain them.  He also was given appropriate and 
complete C&P medical examinations, which involved physical or 
psychiatric examination of the veteran as well as 
consideration of relevant medical history.  He also had an 
opportunity to give oral testimony, but declined to exercise 
his right to do so.  Under the circumstances, the Board is 
satisfied that VA has complied with the duty-to-assist 
obligations of VCAA.  


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.  

Entitlement to an increased disability rating for service-
connected onychomycosis and dermatophytosis of the hands and 
feet with excision of toenails is denied.

TDIU is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


